MEMORANDUM DECISION                                                     FILED
                                                                   Aug 16 2016, 8:54 am

Pursuant to Ind. Appellate Rule 65(D),                                  CLERK
this Memorandum Decision shall not be                               Indiana Supreme Court
                                                                       Court of Appeals
                                                                         and Tax Court
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Ruth Johnson                                             INDIANA DEPARTMENT OF
Marion County Public Defender Agency                     CHILD SERVICES
Appellate Division                                       Gregory F. Zoeller
Indianapolis, Indiana                                    Attorney General of Indiana
Danielle L. Gregory                                      Robert J. Henke
Indianapolis, Indiana                                    David E. Corey
                                                         Deputy Attorneys General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of J.C., Minor                             August 16, 2016
Child, A Child In Need of                                Court of Appeals Case No.
Services,                                                49A02-1601-JC-11
B.T.,                                                    Appeal from the
                                                         Marion Superior Court
Appellant-Respondent,
                                                         The Honorable
        v.                                               Marilyn A. Moores, Judge
                                                         The Honorable
                                                         Roseanne Ang, Magistrate
Indiana Department of Child
Services,                                                Trial Court Cause No.
                                                         49D09-1509-JC-2764
Appellee-Petitioner,
and



Court of Appeals of Indiana | Memorandum Decision 49A02-1601-JC-11 | August 16, 2016        Page 1 of 28
      Child Advocates, Inc.,
      Co-Appellee-Guardian ad Litem.




      Kirsch, Judge.


[1]   B.T. (“Mother”) appeals the juvenile court’s adjudication of her child, J.C.

      (“Child”), as a Child in Need of Services (“CHINS”).1 Mother raises the

      following three restated issues:

                 I. Whether the juvenile court erred by admitting certain
                 evidence, over Mother’s objection, and by refusing to admit other
                 evidence offered by Mother;


                 II. Whether the juvenile court erred when it continued Child’s
                 detention and removal from Mother’s care during the
                 proceedings; and


                 III. Whether the Indiana Department of Child Services (“DCS”)
                 presented sufficient evidence to support the juvenile court’s
                 determination that Child was a CHINS.




      1
          Child’s father does not participate in this appeal.


      Court of Appeals of Indiana | Memorandum Decision 49A02-1601-JC-11 | August 16, 2016   Page 2 of 28
[2]   We affirm.


                                  Facts and Procedural History
[3]   Mother is the biological parent of Child, born in 2008, and he is her only child.

      In 2015, the two of them were living in an apartment in Indianapolis, Indiana.

      At some time prior to the current case, Mother had been diagnosed with mood

      swings and paranoia and was prescribed Risperidone. Mother became involved

      with DCS in 2013 because she was not compliant with her medications and

      therapy.


[4]   DCS filed a CHINS petition in August 2013, alleging:


              [Mother] has mental health issues that have not been adequately
              addressed and that seriously hinder her ability to appropriately
              care for the child. [Mother] has been having delusional thoughts,
              and she was recently placed under immediate detention.
              [Mother] reported that she is not currently taking any
              medication, and she has not taken necessary action to adequately
              address untreated mental health needs.


      DCS Ex. 3. Mother admitted that she was unable to properly supervise Child

      due to untreated mental health issues and that intervention of the court was

      necessary to ensure his safety and well-being. DCS Ex. 2. The juvenile court

      adjudicated Child a CHINS. The 2013 DCS case was closed in February 2015.


[5]   On September 15, 2015, Mother was at the property management office of her

      apartment complex, and while there, she complained to the management that

      her neighbors were loud and disturbing. She told the office that she could hear


      Court of Appeals of Indiana | Memorandum Decision 49A02-1601-JC-11 | August 16, 2016   Page 3 of 28
      sexual activities and music. Ultimately, the management staff called police for

      Mother concerning her noise complaints, and thereafter, Mother returned to her

      apartment.


[6]   Indianapolis Metropolitan Police Department (“IMPD”) Officers Brian Meeks

      (“Officer Meeks”) and David Waterman (“Officer Waterman”) responded to a

      “disturbance” call, or what dispatch indicated had been received as a

      “harassment report.” Tr. at 5, 32. Officer Meeks arrived at the scene and was

      talking to two property management employees when Officer Waterman

      arrived. Officers Meeks and Waterman knocked on Mother’s door and spoke

      to Mother.


[7]   She reported that she was “hearing sounds being pumped into her apartment of

      a pornographic nature.” Tr. at 6; DCS Ex. 1. She reported that she had moved

      three times recently and that “the same person has been moving to follow her to

      continue to pump in the sounds to her apartment.” Tr. at 6. She told the

      officers that once she determined who was pumping the noise into her

      apartment, she would physically harm them “to get them to stop.” Id. at 30.

      The officers did not hear any sexual or other noises while they were there.

      While speaking to the officers, Mother was “very angry” and “yelling loudly in

      a steady elevated pitch.” Id. at 10. At one point, Mother looked away and

      appeared to be speaking to someone who was not there – “an invisible entity” –

      “mumbling something under her breath about demons.” Id. at 10-11, 30. The

      officers were preparing to leave when Mother called Child to the door and

      asked him if he heard the noises, too. Soon thereafter, Mother “slammed the

      Court of Appeals of Indiana | Memorandum Decision 49A02-1601-JC-11 | August 16, 2016   Page 4 of 28
      door” on the officers. Id. at 8. The officers believed Mother was in an “altered

      mental state” and were concerned about Child’s welfare, so they contacted

      DCS. Id. Officer Meeks thereafter conducted a “report search” of police

      records and found that there were five instances involving Mother calling the

      police since February 2015. DCS Ex. 1. One in July 2015 resulted in Mother

      being taken into “immediate detention[.]” Id.


[8]   Later in the day on September 15, Officer Meeks received a call from DCS

      assessment case manager Amanda Cristina Gonzalez (“FCM Gonzalez”), who

      asked Officer Meeks to meet her at Mother’s home to assist her with making

      contact with Mother. FCM Gonzalez knocked and identified herself, but

      Mother refused to open the door. Mother spoke through the door, in an

      elevated tone. Mother told FCM Gonzalez that Child was safe, and Mother

      opened the door twice to allow FCM Gonzalez to see Child, but she would not

      let FCM Gonzalez or the police enter her apartment. Mother “instructed”

      Child to tell FCM Gonzalez that he was safe. Id. at 48. During the

      conversations with Mother through the closed door, FCM Gonzalez heard

      Mother make what FCM Gonzalez deemed to be unusual comments, some of a

      religious nature, such as “In Jesus name get off my doorstep” and state that she

      was a God-fearing and “good Christian woman,” and she heard Mother state

      something about “a demon.” Id. at 50, 53.


[9]   After about forty-five minutes, Mother opened the door. She allowed FCM

      Gonzalez into her home but insisted that the police not enter. She attempted to

      close the door on the officers, but they pushed the door open and made “a

      Court of Appeals of Indiana | Memorandum Decision 49A02-1601-JC-11 | August 16, 2016   Page 5 of 28
       forced entry” into her apartment. Id. at 40. Mother backed away from the

       door, and Officer Meeks placed Mother in handcuffs because he believed she

       was still in an “altered mental state” and that there was going to be a struggle.

       Id. at 17. Thereafter, Mother told FCM Gonzalez that she was a diagnosed

       paranoid schizophrenic and had been prescribed Risperidone, 1 mg taken at

       night before bed. Mother also said that she “often” takes 2 mg because that is

       what they gave her at the hospital. DCS Ex. 1.


[10]   FCM Gonzalez was concerned that Mother’s medication was not controlling

       her mental health issues and felt Mother was in a “delusional state of mind.”

       Tr. at 54. Mother was transported to St. Vincent Hospital (“the Hospital”) for

       an assessment, and Child was removed from Mother’s care.


[11]   Two days later, on September 17, 2015, DCS filed a CHINS petition, asserting

       that Mother’s mental health issues were affecting her ability to safely parent

       Child. “The child’s physical or mental condition is seriously impaired or

       seriously endangered as a result of the inability, refusal, or neglect of the child’s

       parent, guardian, or custodian to supply the child with necessary food, clothing,

       shelter, medical care, education, or supervision” Appellant’s App. at 27-29.

       Specifically, the Petition alleged:

               1. [Mother] has failed to provide the child a safe and secure home
               free from untreated mental health concerns.


               2. [Mother] was taken to [Hospital] due to acting erratic and
               hearing voices and pornographic noises, leaving the child
               without a caregiver.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1601-JC-11 | August 16, 2016   Page 6 of 28
                  3. [Mother] is diagnosed with schizophrenia and is not properly
                  taking her medication.


                  4. [Mother’s] mental health concerns limit her ability to safely
                  parent the child.


                  5. [Father] is the alleged father of [Child] and his whereabouts
                  are currently unknown. [Father] is unable to ensure his child’s
                  safety while in [Mother’s] care.


                  6. The family has DCS history to include a prior CHINS case.


                  7. Due to the foregoing, the coercive intervention of the court is
                  necessary to ensure the child’s safety and well being.


       Id. at 28.


[12]   The initial/detention hearing was held on September 17, 2015. Mother

       appeared in person and with counsel, and Mother requested that Child be

       returned to her care. The juvenile court denied Mother’s request and continued

       Child’s placement with Maternal Grandmother and appointed a guardian ad

       litem (“the GAL”). The juvenile court also directed DCS to verify Child was

       enrolled in a valid educational program.2 Id. at 42.


[13]   During the course of the CHINS proceedings, DCS permanency caseworker

       Vardella Paige (“FCM Paige”) met with Mother to assess the family’s needs




       2
           Prior to removal, Mother had been homeschooling Child.


       Court of Appeals of Indiana | Memorandum Decision 49A02-1601-JC-11 | August 16, 2016   Page 7 of 28
       and to consult with her about counseling and mental health services. FCM

       Paige referred Mother and Child to Cummins Mental Health (“Cummins”) for

       assessments and offered to assist Mother with her referral. Mother told FCM

       Paige that she would handle her own referral for services. Tr. at 77. FCM

       Paige recommended home-based therapy for Child and a home-based case

       manager to ensure that Mother took her medications, as well as to ensure that

       Mother was equipped with appropriate parenting techniques.


[14]   In September, Mother appeared in person and by counsel for a pretrial hearing.

       Mother’s mother, Lisa Coach (“Grandmother”), also attended the hearing.

       Mother requested that Child be returned to her care and testified that she was

       compliant with her treatment and medications. DCS and the GAL opposed her

       request, with the GAL stating that Mother may take “double doses” of her

       medication. Appellant’s App. at 55-56. The juvenile court continued the

       placement of Child in relative care, but authorized the return of Child to

       Mother upon positive recommendations of DCS, the GAL, and service

       providers. Id. at 56-57. At two subsequent detention hearings, the juvenile

       court continued Child in relative care.


[15]   A fact-finding hearing occurred on October 14, 2015. FCM Gonzalez testified

       that, upon receiving the September 15 report from law enforcement, DCS

       determined that the matter warranted “immediate attention” due to Mother’s

       reported “delusional” state of mind and because Mother was Child’s only

       caregiver. Tr. at 46. The case was assigned to FCM Gonzalez, who, pursuant

       to policy for “one-hour response time” cases, contacted law enforcement to

       Court of Appeals of Indiana | Memorandum Decision 49A02-1601-JC-11 | August 16, 2016   Page 8 of 28
       request their presence when she made contact with Mother. Id. FCM

       Gonzalez testified that she arrived, knocked, identified herself, and explained

       that she was there to check on Child’s safety, but Mother was unwilling to open

       the door and speak directly with her for approximately thirty to forty-five

       minutes. FCM Gonzalez could hear Mother “insist[ing]” to Child that he tell

       FCM Gonzalez that he felt safe in the home. Id. at 51. Mother opened the

       door slightly on two occasions, one of which was to show Child to FCM

       Gonzalez. Mother “instructed” Child to say he was safe. Id. at 48.


[16]   Eventually, Mother opened the door a third time, and police pushed the door

       and handcuffed Mother. Id. at 49. FCM Gonzalez testified that Mother’s

       demeanor changed, and she became calmer. As they talked, FCM Gonzalez

       observed Mother appear to be speaking to someone over her shoulder, although

       no one was there. Mother told FCM Gonzalez that the pornographic sounds

       had been going on “for an extended period of time” and that she felt the sounds

       had followed her to their current home. Id. at 53. FCM Gonzalez also testified

       that, while at Mother’s apartment on September 15, she had examined

       Mother’s Risperidone bottle, and at that time, it contained approximately

       seventeen pills and had been due for a refill in July 2015. Based on the pill

       count, FCM Gonzalez determined that Mother already should have refilled her

       prescription. Id. at 59. FCM Gonzalez opined that Mother would benefit from

       a mental health evaluation to ensure she was receiving and participating in

       recommended forms of treatment to manage her diagnosed issues. She also

       recommended having someone in the home to monitor Mother for a period of


       Court of Appeals of Indiana | Memorandum Decision 49A02-1601-JC-11 | August 16, 2016   Page 9 of 28
       time. FCM Gonzalez testified that in her opinion coercive intervention of the

       court was necessary. Id.


[17]   FCM Paige also testified at the fact-finding hearing. Although FCM Paige had

       referred Mother for services at Cummins for an assessment and had

       recommended home-based therapy for Child, those services for Child and

       Mother had not yet started. Id. at 77-78. FCM Paige also testified that she

       believed Mother should receive home-based case management services “to

       assist with making sure that [Mother] is taking her medication” and “parenting

       techniques are being used and utilized.” Id. at 81-82. FCM Paige testified that

       she believed those services were needed and that, if those services were not

       implemented, she would have continued concerns about Child’s well-being. Id.

       FCM Paige further testified that she believed coercive intervention of the court

       was necessary to get Mother to obtain the services for Child. Id. at 87. FCM

       Paige acknowledged at the hearing that she was not present at Mother’s

       apartment on September 15, 2015. She also acknowledged that according to

       DCS reports, the home was clean and Child was properly dressed and had no

       visible injuries. She did not dispute that, as Mother claimed, Mother was

       released from the Stress Center that same night.


[18]   Officers Meeks and Waterman testified at the hearing. Officer Waterman

       testified that Mother reported “somebody or people [were] following her

       around the apartment complex and moving in above her and playing loud

       sexual noises through the vents into her apartment[,]” and that she “also

       mentioned something about demons.” Id. at 34. Officer Meeks testified

       Court of Appeals of Indiana | Memorandum Decision 49A02-1601-JC-11 | August 16, 2016   Page 10 of 28
       likewise. During Officer Meeks’s testimony, DCS offered into evidence the

       police report that he had prepared of the September 15 incident. Mother’s

       counsel objected to the report as hearsay, but the juvenile court admitted the

       report over her objection. DCS also offered the 2013 CHINS petition and

       order, to which Mother objected on relevance grounds and that, additionally,

       the documents were prejudicial. The juvenile court admitted the documents

       over Mother’s objections.


[19]   Mother also testified at the hearing, stating that she had been diagnosed “with .

       . . paranoia” and takes Risperidone. Id. at 101. She denied having reported

       that she did not need her medications, and she testified that she had been to the

       doctor recently, takes the Risperidone “consistently,” and also maintains her

       prescription refills. Id. at 115. As to the 2013 CHINS proceedings, when asked

       if she had admitted that her son was in need of services, she replied, “I had

       to[,]” and she acknowledged that “back then” she was not taking her

       medication. Id. at 102.


[20]   Mother testified that, on September 15, she was taken by a police van to the

       Hospital, where she was assessed and monitored, then released the same night,

       but escorted directly to the Stress Center. Mother testified that she spoke to a

       therapist there, and after some monitoring, the therapist called Mother a cab

       and sent her home. Mother moved to admit into evidence the certified copies

       of her medical records from the Hospital and the Stress Center. DCS objected,

       arguing that, while the certification might authenticate the documents, each



       Court of Appeals of Indiana | Memorandum Decision 49A02-1601-JC-11 | August 16, 2016   Page 11 of 28
       contained hearsay and should not be admitted. The juvenile court excluded the

       records.


[21]   On cross-examination, DCS sought to ask Mother about her contact with law

       enforcement occurring after the prior CHINS action closed and before the

       September 15, 2015 incident. Mother objected on relevance grounds, which the

       juvenile court overruled. During DCS’s examination, Mother was questioned

       about, and denied, calling police from her car to report being followed and also

       reporting to police that she had been surrounded and harassed at church.

       Mother acknowledged that, during the relevant time period, police had

       contacted her with regard to a report in which a woman complained to police

       that Mother had called her twenty-five times or more and that Mother had told

       the woman that she had received a message from God that she would have to

       kill the woman; Mother acknowledged that police had contacted her to discuss

       the matter, but she denied having made the multiple calls to the woman or

       threatening her. Upon further cross-examination, Mother denied that she cut a

       hole in the wall between her apartment and the one next door, but she admitted

       to talking to police about the matter.


[22]   At the time of the fact-finding hearing, Child was in the care of Grandmother,

       with Mother having daily supervised visitation with Child. At the conclusion

       of the hearing, Mother requested that Child be placed back in her care. DCS

       and the GAL opposed her request. However, due to Grandmother’s 3:00 p.m.

       to 12:00 a.m. work schedule, which required Child to be taken to daycare and

       then an aunt’s home until Grandmother came to get him after work, the parties

       Court of Appeals of Indiana | Memorandum Decision 49A02-1601-JC-11 | August 16, 2016   Page 12 of 28
       discussed an alternative plan to avoid shuffling Child at that late hour.

       Following the hearing, the juvenile court issued an order that continued

       removal of Child and his placement in relative care. The order also authorized

       Mother to provide childcare to Child at Grandmother’s home during

       Grandmother’s work hours, but directed that Mother could not leave the home

       with Child and required that home-based services be in place prior to this

       occurring. Appellant’s App. at 67. DCS was to “notify the court if there is any

       concern regarding the safety and wellbeing of the child.” Id.


[23]   On November 5, 2015, DCS filed an emergency motion for change in visitation

       from unsupervised to supervised and for an authorization for a change in

       placement to another relative, attaching to the motion an affidavit prepared by a

       family case manager. The affidavit averred that DCS received notification that

       Mother had contacted police on November 1, that police had transported

       Mother to a hospital for psychiatric evaluation, and that DCS had been

       informed that Grandmother “no longer felt comfortable allowing [Mother] to

       be in her home.” Appellant’s App. at 72. The emergency motion asserted that

       DCS had concerns “about whether [Mother] is properly taking her psychiatric

       medications and about the safety of [Child] while in her care.” Id. at 70. DCS

       requested that Child be placed in other relative care during Grandmother’s

       work hours and that Mother’s parenting time be supervised. Id. at 71. The

       juvenile court granted DCS’s request that same day. A week later, Mother filed

       a motion in opposition to DCS’s motion, which the court set for hearing.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1601-JC-11 | August 16, 2016   Page 13 of 28
[24]   On December 1, the juvenile court entered its order adjudicating Child a

       CHINS. Id. at 90-91. It also heard and denied Mother’s motion opposing

       change of placement, denying Mother’s request to have Child placed with her

       and ordering that her visitation remain supervised. The matter proceeded to

       disposition on December 15, 2015, after which the juvenile court issued a

       parental participation order and ordered Mother to participate in home-based

       case management and to continue her individual therapy and medication

       management with Cummins. Id. at 105. Mother now appeals.


                                      Discussion and Decision

                         I. Admission and Exclusion of Evidence
[25]   Mother asserts that the juvenile court abused its discretion when it (1) admitted

       the IMPD police report concerning the September 15 incident and the 2013

       CHINS petition and adjudication, and (2) excluded her medical records from

       the Hospital and the Stress Center. We review a trial court’s decision to admit

       or exclude evidence for an abuse of discretion. In re S.W., 920 N.E.2d 783, 788

       (Ind. Ct. App. 2010). An abuse of discretion occurs if a trial court’s decision is

       clearly against the logic and effect of the facts and circumstances before the trial

       court. Id. A claim of error in the admission or exclusion of evidence will not

       prevail on appeal unless a substantial right of the party is affected. Ind.

       Evidence Rule 103(a). “[E]rrors in the admission of evidence are to be

       disregarded as harmless error unless they affect the substantial rights of a

       party.’” In re Des.B., 2 N.E.3d 828, 834 (Ind. Ct. App. 2014). To determine

       whether the admission of evidence affected a party’s substantial rights, we

       Court of Appeals of Indiana | Memorandum Decision 49A02-1601-JC-11 | August 16, 2016   Page 14 of 28
       assess the probable impact of the evidence upon the finder of fact. Id.

       Additionally, any error caused by the admission of evidence is harmless error

       for which we will not reverse a conviction if the erroneously admitted evidence

       was cumulative of other evidence appropriately admitted. In re S.W., 920

       N.E.2d at 788.


                                      A. Admission of DCS Evidence

[26]   Here, when DCS offered Officer Meeks’s police report into evidence, Mother

       objected on the basis that it contained hearsay, specifically arguing that the

       report referred to statements made by Mother while police were at her

       apartment. “It talks about [Mother] yelling and saying different things” to

       prove the truth of the matter that Mother “was in some kind of altered state.”

       Tr. at 19. The juvenile court, observing that the hearsay being objected to was

       Mother’s own statements, overruled the objection and admitted the report into

       evidence. We find no error in that decision.


[27]   Indiana Evidence Rule 801(c) provides that hearsay is a statement that is not

       made by the declarant while testifying at trial or hearing that is offered into

       evidence to prove the truth of the matter asserted. Indiana Evidence Rule

       801(d) identifies statements that are not hearsay, including an opposing party’s

       statement that is offered against the opposing party. Evid. R. 801(d)(2)(A).

       Here, Mother’s statements to police and those made by her in their presence

       were not hearsay, as they were statements made by Mother and offered against

       Mother at her trial.


       Court of Appeals of Indiana | Memorandum Decision 49A02-1601-JC-11 | August 16, 2016   Page 15 of 28
[28]   With regard to the 2013 CHINS documents, Mother objected when the CHINS

       petition and her admission to the allegations were offered into evidence.

       Mother asserted that those documents were not relevant to the present matter,

       i.e. whether she admitted that “back then” her son was in need of services was

       not relevant to the current matter, and further, were highly prejudicial and

       inflammatory. Tr. at 95. DCS responded that the evidence was relevant

       because both the old case and the current one concern Mother’s “serious mental

       health issues,” and the 2013 documents showed “a continuity of this problem

       or pattern in terms of maintaining her mental illness and thus protection and

       safety for [Child].” Id. at 95-96. The juvenile court admitted the documents

       over her objections.


[29]   On appeal, Mother asserts such evidence was not relevant and was prejudicial.

       Mother argues that what happened in 2013 had no relevance to the present

       matter, given that in 2013 she admitted to not properly taking her medication,

       but in the present case, “even evidence offered by [DCS] indicated that Mother

       consistently took her medications as prescribed by her doctor.” Appellant’s Br.

       at 39. Mother’s representation that DCS’s evidence “indicated that Mother

       consistently took her medications” is inaccurate. Mother’s citations to portions

       of the transcript are references to FCM Gonzalez’s testimony at the fact-finding

       hearing stating that Mother had told her that she was taking her medication.

       FCM Gonzalez never testified that Mother was taking her medications as

       prescribed. To the contrary, FCM Gonzalez testified that she was concerned




       Court of Appeals of Indiana | Memorandum Decision 49A02-1601-JC-11 | August 16, 2016   Page 16 of 28
       Mother needed to be evaluated and monitored to be sure she was taking her

       medication properly and consistently.


[30]   Indiana Code section 31-34-12-5 provides:


                Evidence that a prior or subsequent act or omission by a parent,
                guardian, or custodian injured or neglected a child is admissible
                in proceedings alleging that a child is a child in need of services
                to show the following:


                (1) Intent, guilty knowledge, the absence of mistake or accident,
                identification, the existence of a common scheme or plan, or
                other similar purposes.


                (2) A likelihood that the act or omission of the parent, guardian,
                or custodian is responsible for the child’s current injury or
                condition.


       As DCS points out, “[a] parent’s character is at issue in CHINS proceedings.”

       Appellee’s Br. at 21. Indiana courts “have held that evidence of a parent’s prior

       involvement with [DCS], . . . including CHINS petitions filed on behalf of [the

       parent’s] children, was admissible in a CHINS proceeding as character evidence

       under Indiana Evidence Rule 405.”3 Matter of D.G., 702 N.E.2d 777, 779 (Ind.

       Ct. App. 1998). Here, Mother has failed to meet her burden to show that

       admission of the evidence prejudiced her substantial rights, and thus she has




       3
         Indiana Evidence Rule 405(b) states: When a person’s character or character trait is an essential element of
       a charge, claim, or defense, the character or trait may also be proved by relevant specific instances of the
       person’s conduct.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1601-JC-11 | August 16, 2016             Page 17 of 28
       failed to establish that the juvenile court abused its discretion when it admitted

       the 2013 CHINS documents.


                                    B. Exclusion of Mother’s Evidence

[31]   Mother next asserts that the juvenile court should have admitted her certified

       medical records from the Hospital and the Stress Center because they qualified

       under the business records exception to the hearsay rule. At the fact-finding

       hearing, during Mother’s testimony, Mother’s counsel offered the certified

       Stress Center records as Exhibit A and the certified Hospital records as Exhibit

       B. Each exhibit included an affidavit from the custodian of records, stating that

       the records were true reproductions, made and kept in the regular course of

       business. Appellant’s Exs. A and B. DCS objected on the basis that the records

       constituted hearsay. Mother argued that the records qualified for admission

       under the business records exception, but DCS maintained that the

       “certification authenticates the records, but does not make the contents

       admissible, they are hearsay.” Tr. at 120. The juvenile court excluded the

       records. Mother made an offer of proof, indicating that the records would show

       that Mother suffered from paranoia, but that she did not present a danger to

       herself or others and was released. Id. at 127-29.


[32]   Hearsay is an out-of-court statement offered into evidence to prove the truth of

       the matter asserted, and it is inadmissible unless it falls under a recognized

       exception. Evid. R. 801(c), 802. One such exception exists for records that

       satisfy the requirements the business records exception, codified in Indiana


       Court of Appeals of Indiana | Memorandum Decision 49A02-1601-JC-11 | August 16, 2016   Page 18 of 28
       Rule of Evidence 803(6), which provides that the following are not excluded

       even though the declarant is available as a witness:


               Records of Regularly Conducted Business Activity. A
               memorandum, report, record, or data compilation, in any form,
               of acts, events, conditions, opinions, or diagnoses, made at or
               near the time by, or from information transmitted by, a person
               with knowledge, if kept in the course of a regularly conducted
               business activity, and if it was the regular practice of that business
               activity to make the memorandum, report, record, or data
               compilation, all as shown by the testimony or affidavit of the
               custodian or other qualified witness, unless the source of
               information or the method or circumstances of preparation
               indicate a lack of trustworthiness. The term “business” as used
               in this Rule includes business, institution, association, profession,
               occupation, and calling of every kind, whether or not conducted
               for profit.


       “In essence, the basis for the business records exception is that reliability is

       assured because the maker of the record relies on the record in the ordinary

       course of business activities.” In re Termination of Parent-Child Relationship of

       E.T., 808 N.E.2d 639, 643 (Ind. 2004).


[33]   On appeal, Mother contends the records were admissible under the business

       records exception and that the denial of admission prejudiced her “because the

       documents contained medical information, events, conditions, opinions,

       and/or diagnoses, made on September 15, 2015, about the state of Mother’s

       mental health condition made by mental health providers[.]” Appellant’s Br. at

       40. Our Supreme Court has stated, “Although Rule 803(6) accommodates the

       inclusion of ‘opinions’ in business records our courts have long recognized, at

       Court of Appeals of Indiana | Memorandum Decision 49A02-1601-JC-11 | August 16, 2016   Page 19 of 28
       least in the context of medical or hospital records, that the expertise of the

       opinion giver must be established.” In re E.T., 808 N.E.2d at 644 (citing Fendley

       v. Ford, 458 N.E.2d 1167, 1171 n.3 (Ind. Ct. App. 1984) (“Expressions of

       opinion within medical or hospital records historically have not been admissible

       under the business records exception because their accuracy cannot be

       evaluated without the safeguard of cross-examination of the person offering the

       opinion.”)).


[34]   Assuming without deciding that the juvenile court abused its discretion by not

       admitting the records of the Hospital and the Stress Center, Mother has not

       shown that she was prejudiced. Mother testified that she was admitted and

       released from the Hospital the same day and was escorted to the Stress Center,

       where she met with a therapist, who after conversing and monitoring Mother,

       called a taxicab for Mother and sent her home. The excluded records were

       cumulative of Mother’s testimony, and she has failed to show that her

       substantial rights were affected by the exclusion of the offered evidence.


                                               II. Detention
[35]   Mother contends that the juvenile court “inappropriately detained” Child in

       violation of the Indiana Code and Child’s constitutional rights. Appellant’s Br.

       at 35. Here, Mother requested Child’s return to her care at the September 17,

       2015 initial hearing, at a September 29, 2015 pre-trial hearing, and at the

       October 14, 2015 fact-finding hearing. Mother asserts that “each time, the trial

       court continued the removal and detention of [Child]” by a “template order,”

       which stated that it was in Child’s best interests, that the removal was to protect
       Court of Appeals of Indiana | Memorandum Decision 49A02-1601-JC-11 | August 16, 2016   Page 20 of 28
       him, and that it would be contrary to his health and welfare to return to

       Mother, and that reasonable efforts had been offered to prevent the need for

       removal. Id. at 36. On appeal, she argues that “[w]hile the trial court used the

       necessary language as required by Indiana Code,” it did not include facts to

       support its findings. Id. at 37.


[36]   Initially, we observe that Mother did not challenge the detention below.

       Although she asked that care of Child be returned to her, she did not otherwise

       allege or seek redress of what she now claims was error. The failure to raise

       claimed error to the trial court results in waiver. McBride v. Monroe Cnty. Office of

       Family & Children, 798 N.E.2d 185, 194-95 (Ind. Ct. App. 2003) (pursuant to

       general rule that issue cannot be raised for first time on appeal, procedural due

       process claim in CHINS case waived when raised for first time on appeal).

       Furthermore, although Mother alleges violation of “constitutional rights,” she

       makes no argument in that regard, and has waived any constitutional challenge

       for failure to make a cogent argument or provide citation to authority. Ind.

       Appellate Rule 46(A)(8). Likewise, although Mother asserts that the juvenile

       court’s interim detention findings were improper because they contained the

       necessary statutory language but failed to include supporting facts, she provides

       no supporting authority for her position that inclusion of such factual support is

       necessary, and therefore, she has waived this argument as well. Id.


[37]   Waiver notwithstanding, we find no error in the juvenile court’s decision to

       continue Child’s removal from Mother’s care. Mother argues, among other

       things, that she was released from the Hospital and from the Stress Center,

       Court of Appeals of Indiana | Memorandum Decision 49A02-1601-JC-11 | August 16, 2016   Page 21 of 28
       which made her available to take care of Child, and, further, “Mother was

       taking her medication as prescribed, . . . [and] was seeking treatment and

       therapy as recommended by her doctor[.]” Appellant’s Br. at 37. However, the

       fact that Mother testified to consistently and properly taking her prescribed

       medication does not make it so. The FCM and police officers testified to

       Mother murmuring about demons and referencing Jesus’s name and “calling on

       higher powers[.]” Tr. at 15. As of the time of the fact-finding hearing, the

       record reflects that both DCS and the GAL remained opposed to returning

       Child to Mother’s sole and unsupervised care unless and until home-based

       services were implemented, in order to provide that Child had an outlet to

       address issues and to ensure that Mother was receiving proper care to manage

       her mental health issues and, further, was taking whatever medication was

       prescribed. We find no error in the juvenile court’s continued detention of

       Child and his placement in relative care.


                                III. Sufficiency of the Evidence
[38]   Mother contends that the juvenile court’s adjudication of Child as CHINS is

       clearly erroneous. We have recognized that parents have a fundamental right

       to raise their children without undue influence from the State, but that right is

       limited by the State’s compelling interest in protecting the welfare of children.

       In re Ju.L., 952 N.E.2d 771, 776 (Ind. Ct. App. 2011). Indiana Code Section 31-

       34-1-1 provides that a child is a child in need of services if, before the child

       becomes eighteen years of age: (1) the child’s physical or mental condition is

       seriously impaired or seriously endangered as a result of the inability, refusal, or

       Court of Appeals of Indiana | Memorandum Decision 49A02-1601-JC-11 | August 16, 2016   Page 22 of 28
       neglect of the child’s parent, guardian, or custodian to supply the child with

       necessary food, clothing, shelter, medical care, education, or supervision; and

       (2) the child needs care, treatment, or rehabilitation that: (A) the child is not

       receiving; and (B) is unlikely to be provided or accepted without the coercive

       intervention of the court. “A CHINS adjudication focuses on the condition of

       the child.” In re Des.B, 2 N.E.3d at 835. A CHINS adjudication does not

       establish culpability on the part of a particular parent; rather, the purpose of a

       CHINS adjudication is to protect children, not punish parents. Id. The CHINS

       statutes do not require that a trial court wait until a tragedy occurs to intervene.

       In re Ju.L., 952 N.E.2d at 776.


[39]   The DCS has the burden of proving by a preponderance of the evidence that a

       child is a CHINS. Ind. Code § 31-34-12-3; In re Ju.L., 952 N.E.2d at 776.

       When reviewing the sufficiency of the evidence to support a CHINS

       adjudication, we consider only the evidence favorable to the judgment and the

       reasonable inferences raised by that evidence. In re Des.B, 2 N.E.3d at 836.

       This court will not reweigh evidence or judge witnesses’ credibility. Id.


[40]   Where, as here, a party is appealing from a negative or adverse judgment, the

       standard of review on appeal is the clearly erroneous standard. In re Ju.L., 952

       N.E.2d at 776. Under the clearly erroneous standard, we will set aside the trial

       court’s findings and conclusions only when the record contains no facts or

       inferences supporting them, and we are left with a firm conviction that a

       mistake has been made. Id.



       Court of Appeals of Indiana | Memorandum Decision 49A02-1601-JC-11 | August 16, 2016   Page 23 of 28
                                              a. Findings of Fact

[41]   Mother contends that the evidence does not support several of the juvenile

       court’s findings, namely Findings 1, 7, and 9. Finding No. 1 states Child’s date

       of birth, which Mother claims is “not supported by appropriate evidence.”

       Appellant’s Br. at 25. Child’s date of birth appeared in the 2013 CHINS petition,

       which we have already found was properly admitted. Furthermore, Mother

       included in her Appendix the CHINS petition that was the basis of DCS’s

       current involvement, which contains Child’s date of birth. Appellant’s App. at

       27. Thus, we reject Mother’s claim that Finding 1 was not supported by the

       evidence.


[42]   Finding No. 7 states: “During this encounter, [Mother] was observed

       whispering a comment about demons and appeared to be looking at and

       speaking to someone who was not there.” Id. at 90. Mother asserts that this

       finding was “not supported by the evidence as a whole.” Appellant’s Br. at 26.

       Again, we reject Mother’s claim and find that there was sufficient evidence to

       support this finding, as the two IMPD officers as well as FCM Gonzalez

       testified to hearing Mother murmur about “demons” and appear to speak to

       someone over her shoulder, although no one was there. Tr. at 11, 30, 34, 50.

       Mother’s actual argument appears to be, not that there was no evidence in

       support of Finding No. 7, but rather that “[w]hat’s missing from this finding is

       the fact that Mother was relying upon her faith and engaging in the power of

       prayer,” noting that [t]here are over fifty vers[e]s in . . . the Bible which

       specifically mention calling upon God and Jesus” and urging that Mother’s

       Court of Appeals of Indiana | Memorandum Decision 49A02-1601-JC-11 | August 16, 2016   Page 24 of 28
       prayer should be considered “a call to summon strength from within and from

       her Savior.” Id. at 26-27. We will not reweigh the evidence on appeal, and we

       find the evidence presented supported Finding No. 7.


[43]   Finding No. 9 states: “On September 15, 2015, [Mother] informed FCM

       Gonzalez that she was taking this medication as prescribed. [Mother] also

       informed FCM Gonzalez that she often takes 2 mg of Risperidone because that

       is what they gave her at the hospital” Appellant’s App. at 90. As with Finding

       No. 1, Mother claims Finding No. 9 is not supported by “appropriate

       evidence,” because the juvenile court relied on “inappropriately admitted

       evidence,” namely Officer Meeks’s police report, where he reports hearing

       Mother tell FCM Gonzalez that she sometimes takes 2 mg of her medicine.

       Having found that the police report was properly admitted into evidence, we

       find that Finding No. 9 was supported by sufficient evidence.


                                            b. Conclusions of Law

[44]   Mother argues that Conclusion Nos. 12 and 13 are not supported by

       appropriate evidence or findings. They state, respectively:

               [Child’s] physical or mental condition is seriously impaired or
               seriously endangered as a result of the inability, refusal, or
               neglect of the child’s parent, guardian, or custodian to supply the
               child with necessary food, clothing, shelter, medical care,
               education, or supervision. On September 15, 2015, [Mother] was
               in an altered state of mind while being the sole caregiver for
               [Child] and admitted to often taking more medication than has
               been prescribed.



       Court of Appeals of Indiana | Memorandum Decision 49A02-1601-JC-11 | August 16, 2016   Page 25 of 28
               [Child] needs care, treatment, or rehabilitation that he is not
               receiving and is unlikely to be provided or accepted without the
               coercive intervention of the court. The [DCS] and this Court’s
               involvement are necessary to provide for [Child] until such time
               frame as [Mother] is able to achieve stability and maintain the
               mental health treatment she requires.


       Appellant’s App. at 91.


[45]   Mother urges that (1) “[b]y all accounts, [she] provided appropriate food,

       clothing, shelter, and education for [Child],” (2) there was no evidence

       regarding “the need [for] or absence of medical care for [Child],” and (3) she

       had only “very brief unavailability” to parent Child while she was at the

       Hospital and the Stress Center on September 15, 2015. Appellant’s Br. at 30, 31.

       The core issue, however, is Mother’s mental health and her treatment of it, and

       with regard to that Mother maintains: (1) “The uncontroverted evidence []

       indicates Mother maintained her mental health treatment and medications prior

       to and during [DCS]’s involvement[,]” and (2) “She was able to address her

       own mental health needs without the assistance of [DCS] and indicated her

       willingness to continue doing so without their help.” Id. at 31. The evidence

       does not support Mother’s claims.


[46]   Contrary to Mother’s claim of “uncontroverted evidence” showing that she was

       maintaining her mental health treatment, the evidence was that Officers Meeks

       and Waterman heard Mother “calling to higher powers,” murmur about

       “demons,” and allege that person or persons were following her to multiple

       residences and piping pornographic noises into her apartment. Tr. at 11, 15, 30,

       Court of Appeals of Indiana | Memorandum Decision 49A02-1601-JC-11 | August 16, 2016   Page 26 of 28
34. FCM Gonzalez similarly heard Mother speak over her shoulder, although

no one was there, and “instruct” Child to tell FCM that he was safe and fine.

Id. at 48. Officer Meeks, in conducting a search of police reports, found that

Mother in the span of six months or so had contacted police at least five times

about being followed, harassed, or hearing loud noises. Officer Meeks heard

Mother report to FCM Gonzalez that she sometimes took a double dose of her

prescribed medication. FCM Gonzalez and the GAL advised the juvenile court

that they did not recommend that Child be returned to Mother until she

completed assessment and home-based case management was put into place

both for Child and for Mother. FCM Paige testified that she was concerned

about the home being unstable, given the repeated police calls, and she

recommended a home-based therapist and that Mother continue medication

management with Cummins. In November 2015, the juvenile court changed

Mother’s parenting time with Child from unsupervised to supervised after DCS

received a report that Mother had contacted police and had been taken for a

psychiatric evaluation. Appellant’s App. at 70-71, 94. On appeal, DCS

summarizes the situation:

        DCS does not dispute Mother’s willingness to parent Child[;] the
        question was whether she could do so safely. Here the trial court
        concluded that she could not without some form of coercive
        intervention. The record supports that.


Appellee’s Br. at 42.




Court of Appeals of Indiana | Memorandum Decision 49A02-1601-JC-11 | August 16, 2016   Page 27 of 28
[47]   We agree. The record supports the juvenile court’s conclusion that Child’s

       physical or mental condition was seriously impaired or seriously endangered as

       a result of Mother’s inability, refusal, or neglect to supply the child with

       necessary food, clothing, shelter, medical care, education, or supervision and its

       conclusion that Child needed care, treatment, or rehabilitation that he was not

       receiving and was unlikely to be provided or accepted without the coercive

       intervention of the court. Mother has failed to meet her burden to show that

       the CHINS adjudication was clearly erroneous.4


[48]   Affirmed.


[49]   Riley, J., and Pyle, J., concur.




       4
         Mother notes that DCS could have pursued “other options,” such an “informal adjustment” pursuant to
       Indiana Code section 31-34-8-1, under which she would agree with DCS to participate in services while being
       monitored. Appellant’s Br. at 35. Mother does not indicate whether she raised or sought this option with the
       juvenile court, and we decline to address it on appeal.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1601-JC-11 | August 16, 2016          Page 28 of 28